DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 09/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers:  9,625,995; 10,229,339; 10,832,080  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the references taken alone or in combination do not teach or suggest a method including “ obtaining an indication that the object in the series of images is recognized as a display within the field of view of the camera that includes one or more light sources that are detected in the series of image frames, the recognizing based on a determined rate of periodic change in brightness of the one or more light sources detected in the series of image frames” along with the other limitations in the claim.
Independent Claim 11 is allowable over the prior art of record since the references taken alone or in combination do not teach or suggest a method including obtaining an indication that at least one object within the space is recognized as a display that includes the one or more light sources, the recognizing based on a determined rate of periodic change in brightness of the one or more light sources detected in the space, along with the other limitations in the claim.
Independent Claim 16 is allowable over the prior art of record since the references taken alone or in combination do not teach or suggest a system including obtaining an indication that the at least one object is recognized as a display in the field of view of the camera that includes one or more light sources that are detected in the series of image frames, the recognizing based on a determined rate of periodic change in brightness of the one or more light sources detected in the series of images along with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627